- 1 -




ADDENDUM TO CONSULTING AGREEMENT

THIS ADDENDUM to Consulting Agreement made effective as of the 13th of November,
2014 (the “Effective Date”)

BETWEEN:

CANNABIS SCIENCE, INC., a Corporation duly incorporated pursuant to the laws of
the State of Nevada and having an office at 6946 N Academy Blvd, Suite B #254,
Colorado Springs, CO 80918

AND:

Amandip Jagpal, with an address of Suite 900 – 555 Burrard St, Vancouver, BC V7X
1M8

WHEREAS

A.

Cannabis Science, Inc. (“CS”) and Amandip Jagpal (“AJ”) previously entered into
a Consulting Agreement dated November 5, 2013 (the “CA”) and attached hereto as
Appendix “A”;

B.

Cannabis Science wishes to clarify compensation due to AJ under the CA; and

C.

The parties wish to clarify how consulting fees are to be paid to AJ.

NOW THEREFORE THIS AGREEMENT WITNESSETH that for good and valuable
consideration, the receipt and sufficient of which are hereby acknowledged, the
parties hereby agree to amend the Asset Purchase Agreement as follows:

1.

AJ shall be immediately compensated and issued the sum of five million
(5,000,000) S-8 registered free-trading shares of common stock in Cannabis
Science, Inc. (OTCBB: CBIS) for the second year of services under the CA that
started on November 5, 2014.

IN WITNESS WHEREOF this Addendum has been executed and delivered by the parties
on the 13th day of November, 2014.




CANNABIS SCIENCE, INC.

CONSULTANT




Per:   /s/ Raymond C. Dabney

Per:   /s/ Amandip Jagpal

________________________

______________________________

Raymond C. Dabney, President

Amandip Jagpal




1

             




Appendix “A”

Consulting Agreement

 

 

 

 

 

2

             



